DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/21/2020 and 12/03/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 09-295839), hereafter JP 09, in view of Nakajima et al. (US 6,863,956), hereafter ‘956, Nakajima (JP 2002-104846), hereafter JP 2002, and Smith (US 7,678,441).
Regarding claim 1, JP 09 teaches embossing which consists of many parallel projected rims being formed in both sides of a thermoplastic resin sheet ("recesses" & "projections") (Paragraph [0010]; Fig. 1). As illustrated in Fig. 1, the projected rims may have a cross-section of a triangular shape and may have tips that are sharpened or rounded ("the recesses having a groove shape and a continuous bottom" & "the recesses arranged regularly side by side in parallel with one another") (Paragraph [0017]).
JP 09 is silent with respect to the recesses having a groove shape with a continuous bottom being inclined at 55° or less relative to a machine direction.
‘956 teaches an interlayer for a laminated glass which comprises a thermoplastic resin sheet provided with embossments comprising concave and convex portions (Col. 5, Lines 34-38). In one aspect of the invention, the concave troughs are formed having an angle between the concave troughs and the direction of extrusion of the sheet is less than 25° (Col. 15, Lines 44-48). If the angle is too large, then bubbling tends to occur and if the concave trough extends to the edge of the sheet, a sealing defect occurs to entrap air in the final contact bonding carried out under heat and pressure (Col. 15, Lines 49-59). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the thermoplastic resin sheet, as taught by JP 09, with parallel projected rims such that the recesses of the projected rims have an angle between the recesses and the direction of extrusion of less than 25° in order to prevent bubbling and a sealing defect as discussed by ‘956.

JP 2002 teaches an intermediate film for laminated glass comprising a thermoplastic resin sheet having an embossment pattern of concave and convex portions provided on both sides of the sheet (Paragraph [0009]). The concave portion is formed of a concave groove (Paragraph [0011]; Fig. 5). JP 2002 further teaches that the bottom of the groove formed is such that the radius of curvature is 20 microns or more in order to prevent being crushed during the application of pressure, but is less than 100 microns in order to prevent a sealing failure (Paragraph [0013). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the triangular cross-section projected rims of JP 09 such that the upper ends of the projections, which may be sharpened or slightly rounded, have a radius of curvature of between 20 microns and 100 microns in order to prevent being crushed under pressure as well as to avoid a sealing defect during lamination with glass as taught by JP 2002.
The limitation regarding the shrinkage of the film appears to be present after the formation of the final product such that the final product is then placed in a temperature bath. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. As such, the final product of the instant claim is that of an interlayer film for laminated glass which comprises recesses and projections such that the recesses have a groove shape with a continuous bottom being arranged regularly 
JP 09 is silent with respect to the tip portions of the projections having a roughness of 30 microns or less.
Smith teaches an interlayer sheet or film suitable for use in laminar structures comprising at least one ply of glass (Col. 4, Lines 57-59). The interlayers additionally have one or both surfaces embossed with certain patterns (Col. 4, Lines 66-67). Furthermore, the surface roughness of up to 80 microns which is sufficient to prevent air entrapment (Col. 10, Lines 45-46). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the thermoplastic resin sheet with embossments of JP 09 such that the surface roughness of the sheet is up to 80 microns which is sufficient to prevent air entrapment as taught by Smith.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 6,863,956), hereafter ‘956, in view of Nakajima (JP 2002-104846), hereafter JP 2002.
Regarding claim 1, Nakajima (‘956) teaches an interlayer for laminated glass (Col. 1, Lines 6-8). The interlayer may be provided with projections and recesses as illustrated in figure 18 in which the recesses are shown to be continuous grooves (“continuous bottom and being arranged regularly side-by-side in parallel with each other”) (Col. 14, Line 50-Col. 15, Line 11). ‘956 further teaches another aspect of the interlayers in which the concave troughs are provided with an angle less than 25° in order to prevent bubbling of the interlayer (Col. 15, Lines 44-59). Additional aspects teach the roughness of the top surfaces being at least 2.5 microns in order to prevent self-adhesion during storage (Col. 12, Lines 37-42). One of ordinary skill in the 
The limitation regarding the shrinkage of the film appears to be present after the formation of the final product such that the final product is then placed in a temperature bath. It has been held that “[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. As such, the final product of the instant claim is that of an interlayer film for laminated glass which comprises recesses and projections such that the recesses have a groove shape with a continuous bottom being arranged regularly side by side in parallel with one another and being inclined at 55° or less which is placed in the temperature bath after the formation of the final product. 
‘956 is silent with respect to the tips of the interlayers having a radius of rotation of 20 microns or more. 
JP 2002 teaches an intermediate film for laminated glass comprising a thermoplastic resin sheet having an embossment pattern of concave and convex portions provided on both sides of the sheet (Paragraph [0009]). The concave portion is formed of a concave groove (Paragraph [0011]; Fig. 5). JP 2002 further teaches that the bottom of the groove formed is such that the radius of curvature is 20 microns or more in order to prevent being crushed during the application of pressure, but is less than 100 microns in order to prevent a sealing failure (Paragraph [0013). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding claim 14, ‘956 in view of JP 2002 teaches the interlayers as discussed above with respect to claim 1. As illustrated in figure 18, the interlayer has an upper and lower surface which comprises the recesses and projections and each of the recesses and projections extend in the same direction. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claim 1 and 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 9,969,145, and in further view of Nakajima et al. (US 6,863,956), hereafter ‘956. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
In particular, the instant claims require “An interlayer film for laminated glass, the interlayer film comprising, on at least one surface thereof : recesses; and projections, the recesses having a groove shape with a continuous bottom, the recesses being adjacently arranged regularly side by side in parallel with one another, the recesses having a groove shape with a continuous bottom being inclined at 55° or less relative to a machine direction, wherein the machine direction is determined by storing the interlayer film for laminated glass in a constant-temperature bath at 140°C for 30 minutes and then determining whether a parallel direction or a perpendicular direction has a greater shrinkage after the storing, the machine direction being either the parallel direction or the perpendicular direction that has the greater shrinkage, and wherein the projections each have a tip with a radius of rotation of 20 microns or more, including the limitation required by claims 2.
Claim 1 of U.S. Patent 9,969,145 teaches An interlayer film for an automotive windshield, the interlayer film comprising, on at least one surface thereof: a large number of recesses; and a large number of projections, the recesses having a groove shape with a continuous bottom, the recesses being adjacently arranged regularly side by side in parallel with one another, the recesses in a groove shape with a continuous bottom being inclined at 35° or more relative to a machine direction of the film in production of the interlayer film for an 
Claim 1 of 9,969,145 is silent with respect to the machine direction is determined by storing the interlayer film for laminated glass in a constant-temperature bath at 140°C for 30 minutes and then determining whether a parallel direction or a perpendicular direction has a greater shrinkage after the storing, the machine direction being either the parallel direction or the perpendicular direction that has the greater shrinkage.
With respect to these limitations, the heat shrinkage appears to be a property of the resulting invention. It is noted that such features are properties of the final product of the instant claims and as such, the Examiner notes that assuming the prior art teaches the same compositions, structural configurations and/or processing steps of the instant invention as disclosed by the Applicant in the specification, the prior art product would be expected to exhibit the properties as claimed. As such, 9,969,145 teaches overlapping materials for use of the interlayer (Col. 68, Lines 35-17) as those described in applicant’s specification (Paragraphs [0021]-[0028]). Additionally, applicant describes the interlayer as being made by any method such as kneading the thermoplastic resin and extrusion molding for the continuous production (Paragraph [0035]) which is taught in 9,969,145 as well (Col. 9, Lines 7-21). Therefore, one of ordinary skill in the art would appreciate that the property of determining the shrinkage in relation to the machine direction would have been observed by the interlayer taught by the claims of 9,969,145. 
Furthermore, claim 14 is rejected further in view of Nakajima (‘956) as discussed above in the 35 U.S.C. 103 rejection of claim 14.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
On pages 5-8, applicant argues that the combination of Nakajima (JP 09) in view of Nakajima (JP 2002) fails to teach the limitation of the tips having a radius of rotation of 20 microns or more. In particular, applicant argues that the interlayer of JP 09 teaches only projections which come into contact with the glass and not recesses and there is not teaching to apply the radius of rotation from the recesses of JP 2002 to the projections of JP 09. Applicant further argues that the intention of the radius of rotation is to prevent air entrapment and this is not possible if in the interlayers of JP 09. Applicant lastly argues that none of the cited references teaches the tips having the radius of rotation of greater than 20 microns in order to enhance friction during the formation of laminated glass. 
The examiner recognizes that JP 09 teaches the projections being the outermost features of the interlayers as illustrated in figures 1A and 1B and as illustrated by applicant in their arguments. Therefore, the examiner understands that the recesses of JP 09 do not come into contact with the glass members during formation of the laminated glass. However, in paragraph [0030] of JP 2002, the intermediate film is taught to be sandwiched between two glass plates. As such, both the tops which are formed as plateaus and the recesses with the radii of rotation of 20 microns or more, come into contact with a glass plates and provide the advantage of not being crushed under pressure. One of ordinary skill in the art would appreciate that the teachings of the prevention of being crushed and the deaeration as argued by applicant would be applied to the portions of JP 09 which come into contact with the glass plates. As illustrated in the figures of JP 09, this would be the projections of the intermediate film and not the recesses. Therefore, the examiner contends that in the intermediate films of JP 09, the advantages as discussed above would be applicable to the projections and not the recesses and . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783